PER CURIAM.
Upon consideration of the Appellants’ Motion to Dismiss Cross-Appeal, as well as the cross-appellants’ response thereto, the Court has determined that the cross-appeal should be dismissed. Contrary to the cross-appellants’ suggestion, Florida Rule of Appellate Procedure 9.130(a)(3)(C)(v) does not authorize immediate appellate review of an order that determines as a matter of law that a party is not entitled to immunity pursuant to Florida’s Birth-Related Neurological Injury Compensation Plan (NICA). §§ 766.301-766.316, Fla. Stat. (2007). Furthermore, even if the lower tribunal’s determination that the cross-appellants were not entitled to NICA immunity did fall within the scope of rule 9.130(a)(3)(C)(v), the cross-appellants failed to seek timely review. The ruling occurred in May 2006. The cross-appellants did not seek appellate review until this cross-appeal was filed in November 2007, well beyond the 30 days provided by Florida Rule of Appellate Procedure 9.130(b). Accordingly, the motion is granted and the cross-appeal is hereby dismissed.
HAWKES, C.J., BARFIELD and DAVIS, JJ., concur.